Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following:
With respect to Fig. 12, the reference numeral #140 is cutoff. See Figure 12 for more details.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
#112, #111, #141, #94, #80, #82, #162, #106, #130, #132.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate both “tapered seat” in Figures 1, 3 – 9A and “non tapered seat” in Figure 9B.  Similarly, reference character “65” has been used to designate both “a plurality of alternating ridges” in Figures 4 – 8 and “a continuous ridge” in Figures 9A – 9B. The examiner finds these two instances of two structurally different parts having the same reference numeral in the figures to be unclear and confusing for a reader.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 15, line 21 - "applied to bushing" should be written as "applied to the bushing" as it would be easier to read.  
Page 16, line 20 - "catheter hub 101" should be written as "catheter hub" as the summary should not have any reference numerals.
Page 17, line 6 - "a valve 122" should be written as "a valve" as the summary should not have any reference numerals.
Page 20, line 4 - "or needle guard 103" should be written as "or needle guard" as the summary should not have any reference numerals.
Page 20, line 9 – the line reading "the needle can have a change in 113" is unclear. The examiner believes this sentence should be written as “the needle can have a change in profile or contour” and the reference numeral 113 should be omitted from the summary.
Page 29, line 14 - should be rewritten as "Fig. 11 shows a cross sectional view of yet another embodiment of a safety IV catheter assembly; and" as that is what Figure 12 shows.
Page 29, line 15 - should be rewritten as "Fig. 12 shows a cross sectional view of yet another embodiment of a safety IV catheter assembly." as that is what Figure 12 shows.
Page 36, line 7 - "and grooves 65" should be written as "and grooves 66" as there is a typographical error with regards to the reference numeral distinguishing the grooves.
Page 37, line 12 - "The insertion end 68" should be rewritten as “The distal end 68” to be consistent with Page 35, line 14. It is confusing for the reader if reference numeral 68 is 
Page 42, lines 5 - 6 - "An insertion end 68" should be rewritten as “The distal end 68” to match with Page 35, line 14. It is confusing for the reader if reference numeral 68 is referred to as both the insertion end and the distal end. Applicant is requested to choose one name and to be consistent throughout the specification.
Page 43, line 10 - "An insertion end 68" should be rewritten as “The distal end 68” to match with Page 35, line 14. It is confusing for the reader if reference numeral 68 is referred to as both the insertion end and the distal end. Applicant is requested to choose one name and to be consistent throughout the specification.
Page 46, line 8 "flexible tube 14" should be written as "flexible tube 140" as there is a typographical error with regards to the reference numeral.
Page 47, line 2 - "into the seal 122" should be written as "into the valve 122" as the word seal is believed to be an error.
Page 48, line 10 - Figure 12 does not show an exemplary safety catheter assembly 162 as described within page 48, lines 10 – page 49, line 9. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the first surface of the elongated seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the first surface of the elongated seat” will be interpreted as “the first surface” as claimed within the last paragraph of claim 1.
Claim 8 recites the limitation "the first surface of the elongated seat" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation “the first surface of the elongated seat” will be interpreted as “the first surface” as claimed within the last paragraph of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (EP0588546A2) in view of McFarlane (US 4,046,144).
With regards to claim 1, Van Heugten discloses the claimed invention of a catheter assembly (Fig. 2, #30) comprising: 
a catheter hub (Fig. 2, #16) having a hub body (Fig. 2, near #18) defining an interior cavity (See Fig. 3);
a bushing (See examiner annotated Fig. 3 below) disposed at least in part in the interior cavity (See Fig. 3) and having an elongated seat (Fig. 2, #34) having a portion extending out (See Fig. 2) a distal end of the catheter hub (Fig. 2, #16), said elongated seat (Fig. 2, #34) comprising a first bushing half (See examiner annotated Fig. 5 below) and a second bushing half (See examiner annotated Fig. 5 below) located on different sides of a plane (See examiner annotated Fig. 5 below) extending lengthwise of a diameter of the bushing (See examiner annotated Fig. 3 below); 
a catheter tube (See examiner annotated Fig. 3 below) sleeved over the elongated seat including over the portion that extends out the distal end of the catheter hub or sleeved into (Fig. 3, shows a catheter tube sleeved into #34) a distal opening at a distal end of the elongated seat (Fig. 2, #34)
a needle hub (Fig. 2, #20) with a needle (Fig. 2, #12) comprising a needle shaft (See examiner annotated Fig. 3) having a needle tip (See examiner annotated Fig. 3), the needle shaft projecting through the elongated seat (Fig. 3, #34) of the bushing and the catheter tube in a ready to use position (Fig. 3, #23); and
wherein the elongated seat (Fig. 2, #34) is bendable to form at least one curve (See Figs. 2-3 and [0009]) along a length thereof to prevent kinking (See [0018]) in the catheter tube, the at 

    PNG
    media_image1.png
    348
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    359
    728
    media_image2.png
    Greyscale

Van Heugten fails to disclose a needle comprising a needle lumen.
However, McFarlane teaches a needle (Fig. 3, #15) comprising a needle lumen (See Col. 2, line 64 “a hollow elongate pointed needle 15” therefore the needle has a lumen.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the needle of Van Heugten with the teaching of McFarlane such that the needle comprises a needle lumen and a flashback chamber. One of ordinary skill in the art would have been motivated to make this modification, in order to allow blood to flow through the needle and into the flashback chamber (See Col. 5, lines 19 – 21 of McFarlane). The flashback chamber allows the therapist to observe that the tip of the needle is in the correct position within a vein (See Col. 1, lines 57 – 62 of McFarlane).
The catheter assembly of Van Heugten modified in view of the teachings of McFarlane will hereinafter be referred to as the catheter assembly of Van Heugten and McFarlane.
With regards to claim 2, the catheter assembly of Van Heugten and McFarlane teaches the claimed invention of claim 1, and Van Heugten further teaches that the elongated seat (Fig. 2, #34) comprises a plurality of alternating ridges (Fig. 4, #33) and grooves (Fig. 4, where the reference label #35 is located).
With regards to claim 3, the catheter assembly of Van Heugten and McFarlane teaches the claimed invention of claim 2, and Van Heugten further teaches that the alternating ridges (Fig. 4, #33) and grooves (Fig. 4, where the reference label #35 is located) are folded upon each other to form an accordion structure (See Fig. 5).
With regards to claim 4, the catheter assembly of Van Heugten and McFarlane teaches the claimed invention of claim 2, and Van Heugten further teaches that the minimum bend radius (See examiner annotated Fig. 5 below) is achieved when alternating ridges at the first surface are extended further from each other (See examiner annotated Fig. 5 below) and alternating ridges at 

    PNG
    media_image3.png
    363
    739
    media_image3.png
    Greyscale

With regards to claim 12,  Van Heugten discloses a method for manufacturing a catheter assembly (Fig. 2, #30), the method comprising:
forming a catheter hub (Fig. 2, #16) with an interior cavity (See Fig. 3) (Since Figures 2-3 show a catheter hub #16 with an interior cavity it can be concluded that the step of forming is taught); 
sleeving a catheter tube (See examiner annotated Fig. 3 above) over a corrugated surface on an elongated seat of a bushing or into (See examiner annotated Fig. 3 above for the sleeving of a catheter tube into #34) the elongated seat (Fig. 2, #34) of the bushing (See examiner annotated Fig. 3 above)(Examiner annotated Fig. 3 above shows the sleeving of a catheter tube into the elongated seat therefore it can be concluded that sleeving occurs), said elongated seat comprising a first bushing half (See examiner annotated Fig. 5 above) and a second bushing half (See examiner annotated Fig. 5 above) located on different sides of a plane (See examiner annotated Fig. 5 above) extending lengthwise of the bushing; 

extending a portion (See Fig. 5) of the corrugated surface (See Fig. 5, near reference label for #34) out a distal end of the catheter hub (Fig. 5, #16)(Fig. 5 shows the step of extending a portion of the corrugated surface out of the distal end of the catheter hub therefore the step of extending is taught); 
forming a needle hub (Fig. 2, #20) with a needle (Fig. 2, #12) comprising a needle shaft (See examiner annotated Fig. 3 above) having a needle tip (See examiner annotated Fig. 3 above), the needle shaft projecting through the elongated seat (Fig. 3, #34) of the bushing (See examiner annotated Fig. 3 above) and the catheter tube (See examiner annotated Fig. 3 above) (Fig. 2 shows a needle hub with a needle comprising a needle shaft having a needle tip wherein the needle shaft projects through the elongated seat of the bushing and the catheter tube therefore the step of forming is taught); and 
wherein the elongated seat (Fig. 2, #34) is bendable to form at least one curve (See Figs. 2-3 and [0009]) to prevent kinking (See [0018]) of the catheter tube, the at least one curve having a minimum bend radius (See examiner annotated Fig. 5 above) when a first surface of the first bushing half of the elongated seat is extended (See examiner annotated Fig. 5 above) and a second surface of the second bushing half of the elongated seat is shortened (See examiner annotated Fig. 5 above).
 Van Heugten fails to disclose a needle comprising a needle lumen.
However, McFarlane teaches a needle (Fig. 3, #15) comprising a needle lumen (See Col. 2, line 64 “a hollow elongate pointed needle 15” therefore the needle has a lumen”.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the step of forming a needle hub of Van Heugten with the teaching of McFarlane such that the needle comprises a needle lumen and a flashback chamber. One of ordinary skill in the art would have been motivated to make this modification, in order to allow blood to flow through the needle and into the flashback chamber (See Col. 5, lines 19 – 21 of McFarlane). The flashback chamber allows the therapist to observe that the tip of the needle is in the correct position within a vein (See Col. 1, lines 57 – 62 of McFarlane).
The method of manufacturing a catheter assembly of Van Heugten modified in view of the teachings of McFarlane will hereinafter be referred to as the method of manufacturing of Van Heugten and McFarlane.

Claims 5-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (EP0588546A2) and McFarlane (US 4,046,144) in view of Leeflang et al. (US 2015/0320971; herein Leeflang).
With regards to claims 5 and 6, the catheter assembly of Van Heugten and McFarlane teaches the claimed invention of claim 1; however, neither Van Heugten nor McFarlane teaches that an inside surface of the elongated seat is provided with a hydrophobic coating, and wherein the hydrophobic coating is a parylene coating layer.
Nonetheless, Leeflang teaches an inside surface (See Fig. 2c) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” and as an elongated seat is a component for a catheter this would read upon the claim) is provided with a hydrophobic coating (Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”), and wherein the hydrophobic coating is a parylene coating layer (See [0079] “For example, such other materials may include…parylene”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the inside surface of the catheter assembly of Van Heugten and McFarlane with the hydrophobic coating of parylene as taught by Leeflang. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.

With regards to claim 13, the method of manufacturing of Van Heugten and McFarlane teaches the claimed invention of claim 12; however, neither Van Heugten nor McFarlane further teaches the step of: coating the inner surface of the elongated seat with a hydrophobic coating.
Nonetheless, Leeflang teaches the step of coating the inner surface (Fig. 2c, #38) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” and as the elongated seat is a component for a catheter this would read upon the claim) with a hydrophobic coating (See [0079] “other materials may be applied to provide one or more desired properties…hydrophobic”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of manufacturing of Van Heugten and McFarlane with a step of coating the inner surface of the elongated seat with a hydrophobic coating as taught by Leeflang. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.

Claim 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (EP0588546A2) and McFarlane (US 4,046,144) in view of Davis et al. (US 2006/0189896; herein Davis).
With regards to claim 7, the catheter assembly of Van Heugten and McFarlane teaches the claimed invention of claim 1; however, neither Van Heugten nor McFarlane teaches that the elongated seat forms a spiral corrugated tube structure having a continuous ridge spiraling continuously around the elongated seat along a length thereof.
Nonetheless, Davis teaches an elongated seat (Fig. 33, #617) that forms a spiral corrugated tube structure (See [0159] “liner 617…may be deformed into a corrugated shape or structure”) having a continuous ridge (See Fig. 33, #641) spiraling continuously around the elongated seat  (Fig. 33, #617) along a length thereof.
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the elongated seat of the catheter assembly of Van Heugten and McFarlane to be have a spiral corrugated tube structure having a continuous ridge as taught by Davis. One of ordinary skill in the art would have been motivated to make this modification, because the spiral corrugation structure allows more flexibility while bending and resists collapsing or kinking (See [0160] of Davis).
The catheter assembly of Van Heugten and McFarlane modified in view of the teachings of Davis will hereinafter be referred to as the catheter assembly of Van Heugten, McFarlane, and Davis.
With regards to claim 8, the catheter assembly of Van Heugten, McFarlane, and Davis teaches the claimed invention of claim 7, Van Heugten teaches the minimum bend radius (See examiner annotated Fig. 5) is achieved when adjacent portions of the continuous ridge at the first surface are extended further from each other (See examiner annotated Fig. 5 below) and adjacent portions of the continuous ridge at the second surface opposite the first surface are closer together (See examiner annotated Fig. 5 below).
The combination made for the rejection of claim 7 above is fully capable of achieving the minimum bend radius when adjacent portions of the continuous ridge at the first surface are extended further from each other and adjacent portions of the continuous ridge at the second surface opposite the first surface are closer together as claimed in claim 8. The combination is fully capable because Figures 22 and 23B of Davis show tubular medical devices which may have a sleeve or liner such as liner 617 shown in Figure 33 (See [0145] of Davis). Based on paragraph [0145] of Davis Figures 22 and 23B could contain the liner 617 in the curved shape shown in Figures 22 and 23B. The curve shape of the sleeve would show a minimum bend radius .

    PNG
    media_image4.png
    390
    739
    media_image4.png
    Greyscale


Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (EP0588546A2), McFarlane (US 4,046,144), and Davis et al. (US 2006/0189896; herein Davis) in view of Leeflang et al. (US 2015/0320971; herein Leeflang).
With regards to claims 9 and 10, the catheter assembly of 
Nonetheless, Leeflang teaches an inside surface (See Fig. 2c) of the elongated seat (See abstract “Apparatus and methods…for providing tubular devices, e.g. components for catheters” and as the elongated seat is a component for a catheter this would read upon the claim) is provided with a hydrophobic coating (Fig. 2c, #38 and [0079] “Alternatively, other materials may be applied to provide one or more desired properties…hydrophobic”), and wherein the hydrophobic coating is a parylene coating layer (See [0079] “For example, such other materials may include…parylene”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the inside surface of the catheter assembly of Van Heugten, McFarlane, and Davis with the hydrophobic coating of parylene as taught by Leeflang. One of ordinary skill in the art would have been motivated to make this modification, in order to provide a reduced bond angle selected to resist air bubbles sticking to the inner surface (See [0014] of Leeflang). If these air bubbles are displaced mechanically when secondary devices are passed through the inner surface than a substantial risk is created (See [0009] of Leeflang). Therefore, one of ordinary skill is motivated to coat the inner surface with a hydrophobic coating of parylene so that the air bubbles are displaced when the inner surface is flushed rather than displaced when a secondary device is passed through the inner surface.

Claims 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Heugten (EP0588546A2) and McFarlane (US 4,046,144) in view of Riesenberger et al. (US 2017/0136217; Riesenberger herein).
With regards to claim 11, the catheter assembly of Van Heugten and McFarlane teaches the claimed invention of claim 1; however, neither Van Heugten nor McFarlane teach that the 
On the other hand, Riesenberger teaches an attachment mechanism between a catheter tube 108 and a catheter hub 106 using a bushing 145 (See [0072] of Riesenberger and Fig. 1D). The bushing comprises a tapered seat (See examiner annotated Fig. 1D below) coupled to an elongated seat (See examiner annotated Fig. 1D below), the tapered seat being conical with a wider opening at a proximal end (See examiner annotated Fig. 1D below) and a relatively narrower opening at a distal end (See examiner annotated Fig. 1D below).

    PNG
    media_image5.png
    352
    587
    media_image5.png
    Greyscale
 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the attachment mechanism of Van Heugten and 

With regards to claim 14, the method of manufacturing of Van Heugten and McFarlane teaches the claimed invention of claim 12; however, neither Van Heugten nor McFarlane teaches the step of: placing a needle guard having a proximal wall with a proximal opening and two resilient arms slidably on the needle shaft.
Nonetheless, Riesenberger teaches placing a needle guard (Fig. 1A, #122) having a proximal wall (Fig. 1A, #126) with a proximal opening (Fig. 1A, #127) and two resilient arms (Fig. 1A, #124A, #124B) slidably (See [0072] “needle guard 122 is slidably positioned on needle 104”) on the needle shaft ([0080] “needle shaft”).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of manufacturing of Van Heugten and McFarlane with a step of placing a needle guard having a proximal wall with a proximal opening and two resilient arms slidably on the needle shaft as taught by Riesenberger. One of ordinary skill in the art would have been motivated to make this modification, because a needle guard would provide a safety system that covers the tip of the needle to prevent accidental sticks after placement of the catheter tube into the vasculature of a patient (See [0006] of Riesenberger).
With regards to claim 15, the method of manufacturing of Van Heugten and McFarlane, teaches the claimed invention of claim 12; however neither Van Heugten nor McFarlane teaches a valve for limiting fluid flow through a catheter hub.
Nonetheless, Riesenberger teaches a valve ([0111] “the needle device 100 can incorporate a valve”) for limiting fluid flow ([0111] “for restricting flow in the proximal direction, such as for stopping blood flow coming out the open proximal end of the catheter hub”) through a catheter hub (Fig. 1A, #106 and see [0111]).
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the method of manufacturing of Van Heugten and McFarlane with a teaching of Riesenberger such that a valve for limiting fluid flow through a catheter hub is included. One of ordinary skill in the art would have been motivated to make this modification, in order to stop the flow of blood coming out the open proximal end of the catheter hub following successful venipuncture (See [0111] of Riesenberger).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783